Motion by appellant for leave to prosecute his appeal on an abridged record, denied without prejudice. It appears that the Trial Justice has rendered his decision settling the appeal record and denying the abridgement, but that *1060no order has been entered on such decision. If appellant feels aggrieved by the decision, proper practice would require the entry of an order in conformity with the decision and an appeal to this court from such order (cf. Boylan V. Southern Pacific Co., 253 App. Div. 195 ; People v. Foote, 241 App. Div. 846; Hopper v. Comfort Coal-Lbr. Co., 276 App. Div. 869). On such an appeal this court would entertain a motion to dispense with the printing and to prosecute the appeal on the original papers. Motion by respondent to dismiss appeal, denied on condition that, within 30 days after the entry of the order hereon, appellant shall file the undertaking prescribed by statute (Surrogate’s Ct. Act, § 298). Nolan, P. J., Beldock, Christ, Pette 'and Brennan, JJ., concur.